DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 06/17/2022. 
Claims 1-20 are pending in this application, with claims 1,13 and 18 being independent.

Abstract
The abstract of the disclosure is objected to because 
a.	the phrase “An electronic . ” should be corrected to --- An electronic device ---

Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 3 and 25 are objected to because of the following informalities:

Regarding claims 3 and 25, the use of a ratio between first period to the second period is not defined and it’s purpose is unclear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites the limitation "the at least one . ." in line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 17 recites the limitation "the at least one . ." in line 5.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 17 is also rejected based upon claim dependency to claim 16.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Oteri et al. (US 2022/0030611 Al, hereinafter referred to as “Oteri”).

Regarding Claims 1 and 13, Oteri discloses an electronic device (Fig.4 Para[0104] A STA1 (i.e. electronic device)) and a method, comprising: a communication circuit (Fig.1B Ref:120 Para[0048-49] A Transceiver (i.e. communication circuit)); and a processor (Fig.1B Ref:118 Para[0048-49] A processor) configured to: receive, using the communication circuit, a synchronization signal (Fig.12 Para[0137-143] The STA receives a trigger frame (i.e. synchronization signal)) from a first external electronic device (Fig.12 Para[0137-143] The AP1 (i.e. first external electronic device) sends the trigger frame), and based on the received synchronization signal, determine an operation mode of the electronic device as one of a downlink (DL) operation mode (Fig.12 Para[0137-143] The STA receives downlink data1 and data2 (i.e. DL operation mode) after sending inverse trigger frame due to the trigger frame received) or an uplink (UL) operation mode (Not given patentable weight due to non-selective option in the claim), wherein the synchronization signal sets the operation mode of the electronic device to be identical (Fig.12 Para[0137-143] The STS receives (i.e. DL operation mode)) to an operation mode of a second external electronic device included in a neighboring basic service set (BSS) (Fig.12 Para[0137-143] The STA is in a receive mode (i.e. DL operation mode) for both the AP1 and AP2 (i.e. second external electronic device in another BSS) where both APs are also in DL operation mode).

Regarding Claim 18, Oteri discloses an electronic device (Fig.15 Para[0161] The AP2 (i.e. electronic device)) comprising: a communication circuit (Para[0059] The transceiver of eNB (i.e. communication circuit)); and a processor configured to: receive, using the communication circuit, a signal (Fig.15 Para[0160-163] The AP2 receives first trigger frame (i.e. a signal)) transmitted by an external electronic device (Fig.15 Para[0160-163] The first trigger frame is transmitted by the AP1 (i.e. external electronic device)) included in a neighboring BSS (Fig.15 Para[0160-163] The AP1 and AP2 create different BSSs), based on the received signal, identify the external electronic device (Fig.12,15 Para[0138,0161] The first trigger frame contains BSSID which is used to identify AP1), and based on identifying the external electronic device, transmit, using the communication circuit, a first control signal to the external electronic device (Fig.15 Para[0155,0160-163] The AP2 sends second trigger frame (i.e. control signal) after receiving first trigger frame from the AP1), wherein the first control signal includes information controlling the external electronic device to perform a channel sounding operation (Fig.15 Para[0155, 0160-163] The AP2 synchronizes (i.e. sounding operation) for data transmission using synchronization frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of TANEJA et al. (US 2021/0058221 Al, hereinafter referred to as “Taneja”).

Regarding claims 2 and 14, Oteri discloses the electronic devices as explained above for Claim 1. Oteri does not explicitly disclose wherein the processor is further configured to: based on the received synchronization signal, identify a first period for operating in the DL operation mode and a second period for operating in the UL operation mode, and based on the identified first period and the identified second period, operate in the DL operation mode or the UL operation mode.
However, Taneja from the same field of invention discloses wherein the processor is further configured to: based on the received synchronization signal, identify a first period for operating in the DL operation mode (Taneja Fig.6B Para[0051-52] The downlink timeline) and a second period for operating in the UL operation mode (Taneja Fig.6B Para[0051-52] The uplink timeline), and based on the identified first period and the identified second period, operate in the DL operation mode or the UL operation mode (Taneja Fig.6B Para[0051-52] The DL or UL transmission is performed according to the timeline).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri to have the feature of “wherein the processor is further configured to: based on the received synchronization signal, identify a first period for operating in the DL operation mode and a second period for operating in the UL operation mode, and based on the identified first period and the identified second period, operate in the DL operation mode or the UL operation mode” as taught by Taneja. The suggestion/motivation would have been for efficient bi-directional communication (Taneja Para[0002]).



Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Taneja and further in view of YANG et al. (US 2020/0112385 Al, hereinafter referred to as “Yang”).

Regarding claims 3 and 15, Oteri in view of Taneja discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja does not explicitly disclose wherein a ratio of the first period to the second period is determined based on traffic information of a BSS in which the electronic device is included and a plurality of neighboring BSSs.
However, Yang from the same field of invention discloses wherein a ratio of the first period (Yang Fig.3 Para[0035] The first duration (i.e. period)) to the second period (Yang Fig.3 Para[0037] The second duration (i.e. period)) is determined based on traffic information of a BSS in which the electronic device is included and a plurality of neighboring BSSs (Yang Fig.3 Para[0039-40] The difference between first and second duration (i.e. ratio) is determined using channel occupancy (i.e. traffic)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri and Taneja to have the feature of “wherein a ratio of the first period to the second period is determined based on traffic information of a BSS in which the electronic device is included and a plurality of neighboring BSSs” as taught by Yang. The suggestion/motivation would have been for adaptive channel access (Yang Para[0002]).



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Taneja and further in view of Wong et al. (US 2014/0362840 Al, hereinafter referred to as “Wong”).

Regarding claims 4 and 16, Oteri in view of Taneja discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja does not explicitly disclose during the first period, receive, using the communication circuit, a first control signal from the second external electronic device, and based on receiving the first control signal, perform, using the communication circuit, a channel sounding operation with respect to the second external electronic device.
However, Wong from the same field of invention discloses during the first period, receive, using the communication circuit, a first control signal from the second external electronic device (Wong Para[0117-118] The APs send sync frame in the CBTP (i.e. first period) and STAs receive it), and based on receiving the first control signal, perform, using the communication circuit, a channel sounding operation with respect to the second external electronic device (Wong Para[0117-118] The STAs send uplink sounding frame).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri and Taneja to have the feature of “during the first period, receive, using the communication circuit, a first control signal from the second external electronic device, and based on receiving the first control signal, perform, using the communication circuit, a channel sounding operation with respect to the second external electronic device” as taught by Wong. The suggestion/motivation would have been for minimizing interference (Wong Para[0047]).



Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Taneja, Wong in view of LI et al. (US 2017/0353921 Al, hereinafter referred to as “Li”).

Regarding claims 5 and 17, Oteri in view of Taneja and Wong discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja and Wong does not explicitly disclose wherein the first control signal includes first target wake time (TWT) information of the second external electronic device, and wherein the processor is further configured to, based on the first TWT information, perform, using the communication circuit, the channel sounding operation with reference to the second external electronic device.


However, Li from the same field of invention discloses wherein the first control signal includes first target wake time (TWT) information of the second external electronic device (Li Fig.2,3 Para[0056] The TWT beacon (i.e. control signal) with TWT information is sent from the AP and received by the electronic device), and wherein the processor is further configured to, based on the first TWT information, perform, using the communication circuit, the channel sounding operation with reference to the second external electronic device (Li Fig.2,3 Para[0056] The data frames sent (i.e. sounding operation is performed) after receiving TWT beacon).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja and Wong to have the feature of “wherein the first control signal includes first target wake time (TWT) information of the second external electronic device, and wherein the processor is further configured to, based on the first TWT information, perform, using the communication circuit, the channel sounding operation with reference to the second external electronic device” as taught by Li. The suggestion/motivation would have been for reducing power consumption (Li Para[0002]).



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Taneja, Wong, Li and further in view of Asterjadhi et al. (US 2020/0015219 Al, hereinafter referred to as “Asterjadhi”).

Regarding claim 6, Oteri in view of Taneja, Wong and Li discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja, Wong and Li does not explicitly disclose further comprising a plurality of antennas, wherein the processor is further configured to: based on the performed channel sounding operation, identify first channel information of the second external electronic device, and based on the identified first channel information of the second external electronic device, determine a first weight vector with respect to the plurality of antennas.

However, Asterjadhi from the same field of invention discloses further comprising a plurality of antennas (Asterjadhi Para[0065] The antenna array), wherein the processor is further configured to: based on the performed channel sounding operation (Asterjadhi Fig.14 Para[0065] The AP requests Channel information (i.e. CQI report)), identify first channel information of the second external electronic device (Asterjadhi Para[0065] The channel state information), and based on the identified first channel information of the second external electronic device, determine a first weight vector with respect to the plurality of antennas (Asterjadhi Para[0065] The Channel state information is used to weight the transmission from each antenna).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja, Wong and Li to have the feature of “further comprising a plurality of antennas, wherein the processor is further configured to: based on the performed channel sounding operation, identify first channel information of the second external electronic device, and based on the identified first channel information of the second external electronic device, determine a first weight vector with respect to the plurality of antennas” as taught by Asterjadhi. The suggestion/motivation would have been for enhancing flexibility and supporting functionality for EHT operations (Asterjadhi Para[0002]).

Regarding claim 7, Oteri in view of Taneja, Wong and Li discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja, Wong and Li does not explicitly disclose wherein the processor is further configured to, based on the first TWT information, apply the first weight vector to the plurality of antennas.
However, Asterjadhi from the same field of invention discloses wherein the processor is further configured to, based on the first TWT information, apply the first weight vector to the plurality of antennas (Asterjadhi Fig.15 Para[0065] The sounding packets are used to determine channel information and the TWT is used for UL transmission. The channel information is used for antenna weights for transmission).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja, Wong and Li to have the feature of “wherein the processor is further configured to, based on the first TWT information, apply the first weight vector to the plurality of antennas” as taught by Asterjadhi. The suggestion/motivation would have been for enhancing flexibility and supporting functionality for EHT operations (Asterjadhi Para[0002]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Taneja and further in view of Smith et al. (US 10,952,245 Bl, hereinafter referred to as “Smith”).

Regarding claim 8, Oteri in view of Taneja discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja does not explicitly disclose during the second period, receive, using the communication circuit, a first signal transmitted by the second external electronic device, based on the received first signal, identify the second external electronic device, and transmit, using the communication circuit, to the second external electronic device, a second control signal for requesting second target wake time (TWT) information of the second external electronic device.
However, Smith from the same field of invention discloses during the second period, receive, using the communication circuit, a first signal transmitted by the second external electronic device (Smith Fig.2 Col:5 Lines:5-18 The partition window for control message exchange), based on the received first signal, identify the second external electronic device (Smith Fig.2 Col:5 Lines:5-18 The STAs exchange the control message with other STA), and transmit, using the communication circuit, to the second external electronic device, a second control signal for requesting second target wake time (TWT) information of the second external electronic device (Smith Fig.2 Col:5 Lines:5-18 The control TWT (i.e. second TWT) message).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri and Taneja to have the feature of “during the second period, receive, using the communication circuit, a first signal transmitted by the second external electronic device, based on the received first signal, identify the second external electronic device, and transmit, using the communication circuit, to the second external electronic device, a second control signal for requesting second target wake time (TWT) information of the second external electronic device” as taught by Smith. The suggestion/motivation would have been for achieving higher throughput by sharing resources (Smith Col:1).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Taneja, Smith and further in view of Thubert et al. (US 2021/0068137 Al, hereinafter referred to as “Thubert”) and further in view of Asterjadhi.

Regarding claim 9, Oteri in view of Taneja and Smith discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja and Smith does not explicitly disclose further comprising a plurality of antennas, wherein the processor is further configured to: based on transmitting the second control signal, receive the second TWT information of the second external electronic device, and based on the received second TWT information, apply a second weight vector to the plurality of antennas.
However, Thubert from the same field of invention discloses based on transmitting the second control signal, receive the second TWT information of the second external electronic device (Thubert Para[0052] The TWT request (i.e. second control signal) is sent and received TWT response).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja and Smith to have the feature of “based on transmitting the second control signal, receive the second TWT information of the second external electronic device” as taught by Thubert. The suggestion/motivation would have been for making sure the control messages reach to the STA (Thubert Para[0005]).
Oteri in view of Taneja, Smith and Thumbert does not explicitly disclose further comprising a plurality of antennas, based on the received second TWT information, apply a second weight vector to the plurality of antennas.
However, Asterjadhi from the same field of invention discloses further comprising a plurality of antennas (Asterjadhi Para[0065] The antenna array), based on the received second TWT information, apply a second weight vector to the plurality of antennas (Asterjadhi Fig.15 Para[0065] The sounding packets are used to determine channel information and the TWT is used for UL transmission. The channel information is used for antenna weights for transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja, Smith and Thubert to have the feature of “further comprising a plurality of antennas, based on the received second TWT information, apply a second weight vector to the plurality of antennas” as taught by Asterjadhi. The suggestion/motivation would have been for enhancing flexibility and supporting functionality for EHT operations (Asterjadhi Para[0002]).

Regarding claim 10, Oteri in view of Taneja, Smith, Thubert and Asterjadhi discloses the electronic devices as explained above for Claim 1. Asterjadhi further discloses based on the received first signal, identify second channel information of the second external electronic device (Asterjadhi Para[0065] The channel state information (i.e. channel information)), and based on the identified second channel information, determine the second weight vector. (Asterjadhi Para[0065] The Channel state information is used to weight the transmission from each antenna).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja, Smith and Thubert to have the feature of “based on the received first signal, identify second channel information of the second external electronic device, and based on the identified second channel information, determine the second weight vector” as taught by Asterjadhi. The suggestion/motivation would have been for enhancing flexibility and supporting functionality for EHT operations (Asterjadhi Para[0002]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri, Taneja and further in view of WANG et al. (US 2015/0382283 Al, hereinafter referred to as “Wang”).

Regarding claim 11, Oteri in view of Taneja discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja does not explicitly disclose receive, using the communication circuit, from a third external electronic device connected to the electronic device, information indicating whether a target wake time (TWT) service period of the third external electronic device is protected from the neighboring BSS.


However, Wang from the same field of invention discloses receive, using the communication circuit, from a third external electronic device connected to the electronic device, information indicating whether a target wake time (TWT) service period of the third external electronic device is protected from the neighboring BSS (Wang Fig.43 Para[0436-439] The RAW (i.e. information) indicates access restriction to non-TIM STAs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri and Taneja to have the feature of “receive, using the communication circuit, from a third external electronic device connected to the electronic device, information indicating whether a target wake time (TWT) service period of the third external electronic device is protected from the neighboring BSS” as taught by Wang. The suggestion/motivation would have been for efficient signaling for indicating access restriction window (Wang Para[0002]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri, Taneja, Wang and further in view of Rantala et al. (WO 2016/166404 Al, hereinafter referred to as “Wang”).

Regarding claim 12, Oteri in view of Taneja and Wang discloses the electronic devices as explained above for Claim 1. Oteri in view of Taneja and Wang does not explicitly disclose suspend a clear channel assessment (CCA) operation if it is identified that the TWT service period of the third external electronic device is protected, and perform the CCA operation if it is identified that the TWT service period of the third external electronic device is not protected.
However, Rantala from the same field of invention discloses suspend a clear channel assessment (CCA) operation if it is identified that the TWT service period of the third external electronic device is protected (Rantala Page:8  The RTS frame indicates protected period and other wireless device backoff from performing CCA), and perform the CCA operation if it is identified that the TWT service period of the third external electronic device is not protected (Rantala Page:8  When the channel is free, other wireless device perform CCA).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri, Taneja and Wang to have the feature of “suspend a clear channel assessment (CCA) operation if it is identified that the TWT service period of the third external electronic device is protected, and perform the CCA operation if it is identified that the TWT service period of the third external electronic device is not protected” as taught by Rantala. The suggestion/motivation would have been for reliable indoor environment (Rantala Page:1).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view Li.

Regarding claim 19, Oteri discloses the electronic devices as explained above for Claim 18. Oteri does not explicitly disclose wherein the first control signal includes first target wake time (TWT) information of the second external electronic device, and wherein the processor is further configured to, based on the first TWT information, perform, using the communication circuit, the channel sounding operation with reference to the second external electronic device.
However, Li from the same field of invention discloses wherein the first control signal includes first target wake time (TWT) information of the electronic device (Li Fig.2,3 Para[0056] The TWT beacon (i.e. control signal) with TWT information is sent from the AP and received by the electronic device), and wherein the channel sounding operation is performed based on the first TWT information (Li Fig.2,3 Para[0056] The data frames sent (i.e. sounding operation is performed) after receiving TWT beacon).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri to have the feature of “wherein the first control signal includes first target wake time (TWT) information of the electronic device, and wherein the channel sounding operation is performed based on the first TWT information” as taught by Li. The suggestion/motivation would have been for reducing power consumption (Li Para[0002]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Thubert.

Regarding claim 20, Oteri discloses the electronic devices as explained above for Claim 18. Oteri does not explicitly disclose receive, using the communication circuit, from the external electronic device, a second control signal for requesting second TWT information of the electronic device, and based on receiving the second control signal, transmit, using the communication circuit, the second TWT information to the external electronic device.
However, Thubert from the same field of invention discloses receive, using the communication circuit, from the external electronic device, a second control signal (Thubert Para[0025] The secondary AP sends TWT request (i.e. second control signal)) for requesting second TWT information of the electronic device, and based on receiving the second control signal, transmit, using the communication circuit, the second TWT information to the external electronic device (Thubert Para[0052] The TWT request (i.e. second control signal) is sent and received TWT response).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oteri to have the feature of “receive, using the communication circuit, from the external electronic device, a second control signal for requesting second TWT information of the electronic device, and based on receiving the second control signal, transmit, using the communication circuit, the second TWT information to the external electronic device” as taught by Thubert. The suggestion/motivation would have been for making sure the control messages reach to the STA (Thubert Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 20200119774/ to Zhang (Fig.8 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0205434 to Cherian (Fig.7 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415